                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KAREN VISNEFSKI,                           :   CIVIL ACTION NO. 3:20-CV-1432
                                           :
                    Plaintiff              :   (Judge Conner)
                                           :
             v.                            :
                                           :
TRUIST BANK,                               :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 21st day of June, 2021, upon consideration of the partial

motion (Doc. 6) to dismiss by defendant Truist Bank, and the parties’ respective

briefs in support of and opposition to said motion, and for the reasons set forth in

the accompanying memorandum, it is hereby ORDERED that:

      1.     Defendant’s motion (Doc. 6) is GRANTED in part and DENIED in part
             as follows:

             a.     The motion is GRANTED with respect to Count Eight.

             b.     The motion is otherwise DENIED.

      2.     Plaintiff is GRANTED leave to amend her complaint in accordance
             with the accompanying memorandum on or before Tuesday, July 6,
             2021. In the absence of a timely filed amended complaint, this matter
             shall proceed on the remaining counts. Defendant’s deadline to
             respond to the amended complaint under Federal Rule of Civil
             Procedure 12(a)(4)(A) is DEFERRED for the duration of the 14-day
             amendment period.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
